MEMORANDUM OPINION


No. 04-07-00713-CR

Dustin WILLET,
Appellant

v.

The STATE of Texas,
Appellee

From the 144th Judicial District Court, Bexar County, Texas
Trial Court No. 2007-CR-0062W
Honorable Catherine Torres Stahl, Judge Presiding

Opinion by: 	Alma L. López, Chief Justice

Sitting: 	Alma L. López, Chief Justice
	Phylis J. Speedlin, Justice
	Rebecca Simmons, Justice

Delivered and Filed:  May 14, 2008

AFFIRMED
	Dustin Willet pled true to violating the conditions of his probation.  His guilt was
adjudicated, and he was sentenced to eighteen months in state jail.  Willet's court-appointed attorney
filed a brief containing a professional evaluation of the record in accordance with Anders v.
California, 386 U.S. 738 (1967).  Counsel concludes that the appeal has no merit.  Counsel provided
Willet with a copy of the brief and informed him of his right to review the record and file his own
brief.  See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.--San Antonio 1997, no pet.); Bruns
v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.--San Antonio 1996, no pet.).  Willet did not file a pro
se brief.
	After reviewing the record and counsel's brief, we agree that the appeal is frivolous and
without merit.  The judgment of the trial court is affirmed.  Appellate counsel's motion to withdraw
is granted.  Nichols v. State, 954 S.W.2d at 86; Bruns 924 S.W.2d at 177 n.1.

							Alma L. López, Chief Justice
DO NOT PUBLISH